DETAILED ACTION
Claims 1-7, and 21-33 filed October 30th 2020 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 21-30, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadi et al. PCT/IB2014/064712 published February 4th, 2015, the Examiner will be citing from (US2016/0235323) as the translation of the PCT application.

 	Consider claim 1, where Tadi discloses a method for communicating sensory information with an interactive system, (See Tadi paragraph 14) comprising: configuring the interactive system to provide a computer rendered environment to a user: configuring the interactive system to at least communicatively connect with a user monitoring system to monitor the user while the user is (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment)  and configuring any of the interactive system and the user monitoring system to transmit the user data to a response processing system, wherein the response processing system is configured to generate user performance data. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)

 	Consider claim 3, where Tadi discloses the method of Claim 1, wherein the user monitoring system is configured to monitor any of movements and gestures of the user. (See Tadi paragraph 85 where motion sensors are used to determine position or movement of a body part of the user)

 	Consider claim 4, where Tadi discloses the method of Claim 3, wherein the user monitoring system is configured to measure eye movements of the user. (See Tadi paragraph 85 where eye movement sensors are used)

 	Consider claim 6, where Tadi discloses the method of Claim 1, further comprising: configuring the interactive system to render a representation of the user in the computer rendered environment: configuring the interactive system to render an interaction between at least one computer rendered object and the representation of the user in the computer rendered environment; (See Tadi paragraph 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door) configuring any of the interactive system, the user  (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment) wherein the user monitoring system is configured to measure the one or more sensory responses upon the interaction (See Tadi paragraph 172 where the physiological data is captured while the user performs tasks)

 	Consider claim 7, where Tadi discloses the method of Claim 1, further comprising: configuring the interactive system to control the user monitoring system to stimulate an actual body of the user upon an interaction between the user and the interactive system (See Tadi paragraph 55 where a robotic system is used to drive movement of a limb. See Tadi paragraphs 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door))

 	Consider claim 21, where Tadi discloses the method of Claim 1, wherein the user monitoring system is configured to track user’s movements using at least one sensor attached to the user. (See Tadi paragraph 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door, and motion data is tracked via the motion tracking unit)

 (See Tadi paragraph 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door, and motion data is tracked via the motion tracking unit. The executed movements are then rendered in the virtual environment)

 	Consider claim 23, where Tadi discloses the method of Claim 22, comprising: configuring the interactive system to update the computer rendered environment for a second task after the first task. (See Tadi paragraphs 170-172, 131-138, where there are a series of tasks pulled from a library of tasks for the user to perform, where for each task VR content is provided to the user) 

 	Consider claim 24, where Tadi discloses the method of Claim 23, comprising: configuring the interactive system to adjust the user monitoring system in accordance with the second task. (See Tadi paragraphs 170-172, 131-139, where there are a series of tasks pulled from a library of tasks for the user to perform, where for each task VR content is provided to the user. Each task has exercise logic to be recorded )

 (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment)   transmitting the user data to a response processing system; and generating user performance data based on the user data. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)

 	Consider claim 26, where Tadi discloses the method of Claim 25, comprising: rendering a representation of the user in the computer rendered environment; rendering an interaction between at least one computer rendered object and the representation of the user in the computer rendered environment; (See Tadi paragraph 170-172 where the user is placed in a virtual reality environment where the user is directed to make a goal directed movement such as opening the door)  and measuring a sensory response of an actual body of the user during the interaction. (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment)

 	Consider claim 27, where Tadi discloses the method of Claim 25, comprising: controlling the user monitoring system to stimulate an actual body of the user upon an interaction between the user and the  (See Tadi paragraph 55 where a robotic system is used to drive movement of a limb)

 	Consider claim 28, where Tadi discloses the method of Claim 26, comprising: associating the sensory response with the interaction. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)

 	Consider claim 29, where Tadi discloses the method of Claim 25, comprising: tracking user’s movements using one or more sensors attached to the user. (See paragraph 21 where Tadi discusses that the sensors are easily attached and removed from a user)

 	Consider claim 30, where Tadi discloses an interactive system, comprising: an image rendering unit configured to provide visual information to a user, wherein the interactive system is configured to at least communicatively connect with a user monitoring system to monitor the user while the user is interacting with the interactive system to build user data of the user;(See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment) and wherein the interactive system is configured to at least communicative connect with a response processing unit to transmit the user data to the response processing system, wherein the response processing system is configured to generate user performance data. (See paragraph 190 where the statistical unit tracks the intention of a user in performing goal directed movement to provide analysis and interpretation)

 	Consider claim 32, where Tadi discloses the interactive system of Claim 30, wherein the interactive system is configured to measure one or more sensory responses of an actual body of the user upon an interaction between the user and the interactive system and to associate the one or more sensory responses with the interaction. (See Tadi paragraph 85, 113-114 where there are a plurality of sensors that collect data about a user and feeds the data into a data fusion unit that builds a model of the user for use in a virtual reality or augmented reality environment)

 	Consider claim 33, where Tadi discloses the interactive system of Claim 30, wherein the user monitoring system is configured to continuously collect one or more sensory responses of the user while the user is interacting with the interactive system. (See paragraph 117 where the potentials are monitored over a period of time, thus continuously collecting sensor responses during operation) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadi as applied to claim 1 above.

 	Consider claim 2, where Tadi discloses the method of Claim 1, wherein the user monitoring system comprises one or more sensory stimulators to stimulate the user, (See paragraph 190 where the output of the statistical unit drives the logic of the exercise logic unit that generates stimulation parameters) the user monitoring system including any of electric stimulators, electric muscle stimulators, (See Tadi paragraph 54 where the system includes functional electronic stimulation) visual stimulators, (See Tadi paragraph 86 where there is a visual stimulation system) nerve stimulators, (See Tadi paragraph 54 where the system includes functional electronic stimulation to stimulate nerves) muscle vibrators, mechanical muscle stimulators, (See Tadi paragraph 55 where a robotic system is used to drive movement of a limb) piezo stimulators, (See Tadi paragraph 55 where haptic feedback is provided) electro-magnetic stimulators, speakers, hearing devices. (See Tadi paragraph 8 where convention stimulation sources such as displays, audio, electrical or magnetic may be used)
Official notice is taken of the fact that it is notoriously old and well known in the physiological monitoring art to modify the parameters of sensor components during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted the sensors/stimulators disclosed (see above) with any of the following sensors/stimulators: humidity stimulators, thermal stimulators, neural pulse stimulators, drug injectors, drug patches, air deliveries, pressurizers, chemical patches,


 	Consider claim 5, where Tadi discloses the method of Claim 1, wherein the user monitoring system comprises one or more sensory sensors to measure one or more [the] sensory responses of the user, wherein the one or more sensory sensors include any of an electrocardiograph (ECG) sensor, (See Tadi paragraph 33, where Tadi mentions an ECG sensor) an electrical activity using an electroencephalogram (EEG) sensor, (See Tadi paragraph 32, where Tadi mentions an EEG sensor)  a MEG (magnetoencephalography) sensor, (See Tadi paragraph 32, where Tadi mentions an MEG sensor)  , an event-related potentials (ERPs) sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement)  a functional magnetic resonance imaging (fMRI) sensor, (See Tadi paragraph 32, where Tadi mentions an MRI sensor) an infrared sensor, (See Tadi paragraph 108 where an infrared light is used for eye tracking) an electrical potential sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement) a galvanic skin response (GSR) sensor, (See Tadi paragraph 33 where Tadi mentions a galvanic skin sensor) an eye tracking device, (See Tadi paragraph 108 where an infrared light is used for eye tracking)  

 	One of ordinary skill in the art would have been motivated to have had known to make such substitutions since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

 	Consider claim 31, where Tadi discloses the interactive system of Claim 30, wherein the user monitoring system comprises one or more sensory sensors to measure one or more [the] sensory responses of the user, wherein the one or more sensory sensors include any of an electrocardiograph (ECG) sensor, (See Tadi paragraph 33, where Tadi mentions an ECG sensor) an electrical activity using an electroencephalogram (EEG) sensor, (See Tadi paragraph 32, where Tadi mentions an EEG sensor)  a MEG (magnetoencephalography) sensor, (See Tadi paragraph 32, where Tadi mentions an MEG sensor)  , an event-related potentials (ERPs) sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement)  a functional magnetic resonance imaging (fMRI)  (See Tadi paragraph 32, where Tadi mentions an MRI sensor) an infrared sensor, (See Tadi paragraph 108 where an infrared light is used for eye tracking) an electrical potential sensor, (See Tadi paragraph 92 where measuring electrical potentials are used to sense muscle movement) a galvanic skin response (GSR) sensor, (See Tadi paragraph 33 where Tadi mentions a galvanic skin sensor) an eye tracking device, (See Tadi paragraph 108 where an infrared light is used for eye tracking)  
Official notice is taken of the fact that it is notoriously old and well known in the physiological monitoring art to modify the parameters of sensor components during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted the sensors/stimulators disclosed (see above) with any of the following sensors/stimulators: a NIRS (Near-Infrared Spectrometer), a blood pressure sensor, a laser sensor, an olfactory sensor, a microphone and a sound recorder.
 	One of ordinary skill in the art would have been motivated to have had known to make such substitutions since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624